DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s continuing patent application number 17/228,240 filed on 4/12/2021.
Currently, claims 18-36 are pending and examined. 
Claims 1-17 have been cancelled. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: page 1, line 4; after “March 10, 2020” add “now U.S. Patent No. 11,002,022”.  
Appropriate correction is required.
Claim Objections
Claims 21, 32 are objected to because of the following informalities: Applicant is advised to take out a parenthesis in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 18, line 4; Applicant uses a forward splash “/” is confusing and indefinite because does not clear if “/” a ratio or divisional symbol? Clarification is required. Claims 19-36 depending upon the rejected claim 18 are also rejected. Claims 19, 22, 32; having the same issues as mentioned are also rejected.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,002,022; over claims 1-19 of U.S. Patent No. 9,840,849; over claims 1-19 of U.S. Patent No. 9,556,623; over claims 1-8 of U.S. Patent No. 9,140,010. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are structurally encompassed within the patented claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 18-34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2012/0017525 to Knapp et al. (‘Knapp’).
Re claim 18: Knapp discloses building panels 2 (Figs. 1-14), each building panel 2 having a surface layer 62 (Fig. 14) and an intermediate core 603, wherein the intermediate core 603 and the surface layer 62 comprise a thermoplastic material (par. [0040]), said building panels 2 being provided with a vertical locking system and/or a horizontal locking system 16/22 for locking a first edge of a first building panel to an adjacent second edge of a second building panel, wherein at least two core grooves 10 are provided in a rear side of the building panels with an opening towards the rear side, and wherein the core grooves 10 extend to at least one edge of the building panels (e.g. at 6).
Re claim 19: wherein said at least one edge 6 is the first edge and/or the second edge.
Re claim 20: wherein the core grooves 10 extend from one edge (e.g. rear edge) to another opposing edge (e.g. a top surface edge) of the building panel.
Re claim 21: wherein said at least one edge 6 correspond(s) to at least one short edge (Fig. 2).
Re claim 22: wherein a groove length 8 of the core grooves 10 is smaller than a length of the rear side (see Fig. 2) and/or smaller than a distance between locking systems arranged at opposite edges.
Re claim 23: wherein the length of the rear side is a longitudinal length (wherein 8/10/12 referring to) of the rear side and wherein said opposite edges are opposite short edges (e.g. wherein 6/18 located).
Re claim 24: wherein the core grooves 10 are curved (near wherein 6 points to) at one short edge (at 6) and parallel with a surface at the other opposing short edge (Fig. 2).
Re claim 25: wherein the core grooves 10 intersect a locking strip (wherein 24 points to) provided in the first edge (e.g. at 6), wherein the locking strip comprises a locking element 24 configured to cooperate with a downwardly open locking groove 20 provided in the second edge (e.g. at 18) for horizontal locking.
Re claim 26: wherein the core grooves 10 at least partly intersect a downwardly open locking groove 20 provided in a second edge (e.g. at 18) of the first building panel, wherein the locking groove 20 is configured to cooperate with a locking element 24 provided in a locking strip (wherein 24 points to) of an adjacent first edge of a third building panel for horizontal locking.
Re claim 27: wherein the core grooves 10 are provided in the intermediate core (Fig. 2).
Re claim 28: wherein each building panel further comprises a backing layer 38 and wherein the core grooves 10 are provided in the backing layer 38 (Fig. 10).
Re claim 29: wherein an area of the rear side is less than about 90% of an area of the surface layer 62 (Fig. 14).
Re claim 30: wherein the intermediate core 603 comprises a filler (e.g. wood fibers, see par. [0005]).
Re claim 31: wherein a core groove depth is at least 0.3 times a thickness of the building panels (see Fig. 14).
Re claim 32: wherein the vertical and/or the horizontal locking system(s) is/are (a) mechanical locking system(s) 16/22.
Re claim 33: wherein the vertical locking system comprises a tongue 18 and a tongue groove 22.
Re claim 34: wherein the building panels are rectangular (see Fig. 5-6) with long edges and short edges and wherein the core grooves 10 are essentially parallel with the long edges (Figs. 1-2).
Re claim 36: wherein the building panels 2 are floor panels (see Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale